

117 HR 3582 IH: Veteran Employment Recovery Act
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3582IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mr. Fallon (for himself, Mr. Jackson, Mr. Veasey, and Mr. Vela) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to temporarily increase the work opportunity tax credit as applied to certain veterans.1.Short titleThis Act may be cited as the Veteran Employment Recovery Act. 2.Temporary increase in Work Opportunity Credit amounts for certain veterans(a)In generalSection 51(b) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: (4)Special rule for taxable year 2021In the case of a taxable year beginning in 2021, paragraph 3 shall be applied with respect to an unemployed veteran by substituting $12,000 for $6,000 and by substituting $28,000 for 14,000. .(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2020. 